
	
		I
		112th CONGRESS
		2d Session
		H. R. 6578
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2012
			Mrs. McMorris Rodgers
			 (for herself, Mr. Kline, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To exempt decorative hearth products from energy
		  efficiency regulation under the Energy Policy and Conservation
		  Act.
	
	
		1.Decorative hearth
			 productsSection 321 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6291) is amended by inserting at
			 the end the following:
			
				(67)Decorative
				hearth products(A)The term
				decorative hearth product means a vented gas fireplace, stove,
				gas fireplace insert, or gas log set that—
						(i)is not certified to the ANSI Z21.88
				standard and, in the case of vented gas fireplaces, stoves, and gas fireplace
				inserts, is certified to the ANSI Z21.50 standard; and
						(ii)is sold without a thermostat and
				with a warranty provision expressly voiding all manufacturer warranties in the
				event the product is used with a thermostat.
						(B)A vented gas fireplace, stove, gas
				fireplace insert, or gas log set that is not a decorative hearth product as
				defined in subparagraph (A) shall be treated as direct heating equipment for
				purposes of this part.
					(C)Decorative hearth products shall not
				be considered direct heating equipment and may not be classified as covered
				products under this
				part.
					.
		
